Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CORRECTED NOTICE OF ALLOWABILITY
This supplemental notice of allowance corrects for errors in the labeling of the allowed claims in the notice of allowance mailed on March 21, 2022.  The examiner’s amendment and reasons for allowance, previously of record in the notice of allowance mailed on March 21, 2022, are repeated below.

REPEATED EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the substance of this examiner’s amendment was given in an interview with Jared L. DuJack on March 8, 2022.  Authorization for the incorporated corrections for minor informalities was given in a telephone call by Jared L. DuJack on March 10, 2022.
The application has been amended as follows: 
Claims 3-4, 9, 14, 19 are cancelled.


Claim 1 is rewritten as: 
- - A pressure-sensitive adhesive polarizing plate comprising: 
a polarizing film; and 
a pressure-sensitive adhesive layer formed on at least one side of the polarizing film, wherein the pressure-sensitive adhesive layer is a photocured product of a solventless photocurable pressure-sensitive adhesive composition, and
the solventless photocurable pressure-sensitive adhesive composition comprises: [[,]]
40 parts by weight to 95 parts by weight of: a first resin having a weight average molecular weight in a range of 1,000,000 to 3,500,000, and comprising polymerized units derived from a (meth)acrylic acid ester monomer; 
5 parts by weight to 60 parts by weight of: a second resin [[,]] which is different from the first resin, wherein the second resin has a weight average molecular weight smaller than 1,000,000, and comprises polymerized units derived from 50 parts by weight to 90 parts by weight of a (meth)acrylic acid ester monomer and 10 to 50 parts by weight of a monomer represented by Formula 1 below:
[Formula 1]

    PNG
    media_image1.png
    91
    168
    media_image1.png
    Greyscale


wherein, Q is hydrogen or an alkyl group having 1 to 20 carbon atoms, each U is
independently an alkylene having 1 to 4 carbon atoms, m is a number in a range of 1 to
15, and Z is hydrogen, an alkyl group having 1 to 20 carbon atoms or an aryl group
having 6 to 25 carbon atoms; 
a bifunctional urethane acrylate oligomer having two acrylate groups at the terminals thereof, in a content of 0.01 to 5 parts by weight relative to 100 parts by weight of the total content of the first resin and the second resin; and 
an antistatic agent which is an organic salt, in a content of 0.5 to 5 parts by weight relative to 100 parts by weight of the total of the first resin and the second resin, having a uniform surface distribution in the composition. - -.
Line 1 of claim 5 is rewritten as:  
- - The pressure-sensitive adhesive polarizing plate according to claim [[4]] 1, wherein - -.
Claim 8 is rewritten as:  
- - The pressure-sensitive adhesive polarizing plate according to claim 1, wherein the solventless photocurable pressure-sensitive adhesive composition further comprises a multifunctional (meth)acrylate and a photoinitiator. - -.
Claim 11 is rewritten as: 
- - A display device comprising a liquid crystal panel that the pressure-sensitive adhesive polarizing plate according to claim 1 is attached to one side or both sides thereof. - - .
Claim 12 is rewritten as: 
- - A solventless photocurable pressure-sensitive adhesive composition comprising:
40 parts by weight to 95 parts by weight of: a first resin having a weight average molecular weight in a range of 1,000,000 to 3,500,000, and comprising polymerized units derived from a (meth)acrylic acid ester monomer; 
5 parts by weight to 60 parts by weight of: a second resin [[,]] which is different from the first resin, wherein the second resin has a weight average molecular weight smaller than 1,000,000, and comprises polymerized units of 50 parts by weight to 90 parts by weight of a (meth)acrylic acid ester monomer and polymerized units of 10 to 50 parts by weight of a monomer represented by Formula 1 below:
[Formula 1]

    PNG
    media_image1.png
    91
    168
    media_image1.png
    Greyscale


wherein, Q is hydrogen or an alkyl group having 1 to 20 carbon atoms, each U is
independently an alkylene having 1 to 4 carbon atoms, m is a number in a range of 1 to
15, and Z is hydrogen, an alkyl group having 1 to 20 carbon atoms or an aryl group
having 6 to 25 carbon atoms; 
a bifunctional urethane acrylate oligomer having two acrylate groups at the terminals thereof, in a content of 0.01 to 5 parts by weight relative to 100 parts by weight of the total content of the first resin and the second resin; and 
an antistatic agent which is an organic salt, in a content of 0.5 to 5 parts by weight relative to 100 parts by weight of the total of the first resin and the second resin, having a uniform surface distribution in the composition. - -.
Line 1 of claim 13 is rewritten as: 
- - The solventless photocurable pressure-sensitive adhesive composition according to claim 12, - -.

Line 1 of claim 15 is rewritten as: 
- - The solventless photocurable pressure-sensitive adhesive composition according to claim 12, wherein the - -.
Claim 17 is rewritten as: 
- - The pressure-sensitive adhesive polarizing plate according to claim 8, wherein in the solventless photocurable pressure-sensitive adhesive composition, the multifunctional (meth)acrylate is present in an amount of 5 parts by weight or less relative to 100 parts by weight of the total amount of the first resin and the second resin. - -.
Claim 18 is rewritten as: 
- -The pressure-sensitive adhesive polarizing plate according to claim 8, wherein in the solventless photocurable pressure-sensitive adhesive composition, the photoinitiator is present in an amount of 5 parts by weight or less relative to 100 parts by weight of the total amount of the first resin and the second resin. - -.

















Repeated Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The closest cited prior art of record, WO 2016/099187 (US 2017/0355889),       JP 2007169329 and KR 101171976, fail to fairly teach or suggest, even in view of each other, US 2015/0062503, US 2012/0321819 and US 2013/0083013, the solventless photocurable pressure-sensitive adhesive composition comprising the specific combination of the first and second resins, the bifunctional urethane acrylate oligomer and the organic salt antistatic agent having a uniform surface distribution in the composition; and the pressure-sensitive adhesive polarizing plate comprising the pressure-sensitive adhesive layer that is a cured product of the solventless pressure-sensitive adhesive composition, as amended above.
See Applicant’s arguments in the response filed on January 12, 2022; and in the response filed on September 23, 2021, where Applicant points to the showing of unexpectedly superior results in terms of a superior combination of less surface resistance (measured [79-82]), better high temperature and high humidity durability (measured [84-87]), and higher peel force (measured [93-100]), while maintaining good light leakage shielding ability (measured [88-92]), using comparative data in the specification (Examples 1-2 compared with Comparative Examples 1-5, Table 2 [121]).

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

TW I706022 B is the TW patent family member that issued.	


Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782